Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 2-4 and 8, drawn to a liquid ejecting apparatus, wherein the contraction element applies an electric field opposite to an electric field of the expansion element to the piezoelectric layer, wherein a potential of the contraction element is always applied in a standby state, wherein an absolute value of a potential to be applied to the piezoelectric actuator by the contraction element is larger than zero and is equal to or less than an absolute value of a potential which becomes a coercive electric field of the piezoelectric layer, wherein in the contraction element, the piezoelectric actuator is in a state of being deformed in a convex shape toward the pressure chamber side.
II. 	Claims 5-6, drawn to a liquid ejecting apparatus, wherein a direction of polarization or a dipole remaining inside the piezoelectric layer when no potential is applied to the piezoelectric actuator is a direction from the first electrode to the second electrode, in the contraction element, a potential of the second electrode is set to be positive, and in the expansion element, the potential of the second electrode is set to be negative, wherein a direction of polarization or a dipole remaining inside the piezoelectric layer when no potential is applied to the piezoelectric actuator is a direction from the second electrode to the first electrode, in the contraction element, a potential of the second electrode is set to be negative, and in the expansion element, the potential of the second electrode is set to be positive.
III. 	Claims 7 and 9, drawn to a liquid ejecting apparatus, wherein the drive signal further includes a second contraction element that contracts the pressure chamber expanded by the expansion element up to the reference volume after the expansion element, a reference volume maintaining 
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap in scope and are not obvious variants, and each is separately usable.  As discussed above, the scope of Invention I is clearly not overlapped and variant to that of each of the other Inventions.
The claims that are not included in the groups above are generic.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853